Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 09/24/21, 09/30/20, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.          The drawings filed on 09/30/20, 10/16/20.  These drawings are acceptable.

Claim Objections
4.	Claims are objected because of the following informalities: unclear and lack of antecedent basis.  Examples of some unclear, inexact or verbose terms used in these claims are: “a setting part, light source part, imaging part, image processing part, image conversion module, scale value calculation part, input module, calculation part, display part”.  

           For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as any other broadest equivalent wordings.    
         Appropriate correction is required.  

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.      Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.        The claims comprising the following elements/wordings: “image conversion module, calculation part”.  This wording is unclear, no explanation, inexact and verbose terms and without significantly more.  
           Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
8.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting part, light source part, imaging part, image processing part, image conversion module, scale value calculation part, input module, calculation part, display part”.
             Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
          a) a setting part:  rotatably support the inspection object with respect to a virtual center line which extends in a vertical direction so that the highlight region for the inspection object may be changed, (Applicant’s Pub. No. 2021/0247749, [0013]),  or a frame, a turntable rotatably installed on the frame with respect to the center line, and on which the inspection object is set, a driving part configured to drive the turntable, and a controller configured to control the driving part so that the turntable is rotated by a predetermined angle, ((Applicant’s Pub. No. 2021/0247749, [0014])
          b) light source part:  a light emitting diode (LED), (Applicant’s Pub. No. 2021/0247749, [0023]).
           c)  imaging part:  a generally used camera and is a conventional configuration, (Applicant’s Pub. No. 2021/0247749, [0049]).
           d)  image processing part:  include a scale value calculation part, an image conversion module, (Applicant’s Pub. No. 2021/0247749, [0010-0011]).
          e)  image conversion module:  No description/structure for this module in current specification.
          f)  scale value calculation part: include an input module and a calculation part, (Applicant’s Pub. No. 2021/0247749, [0012]).
         g)  input module: a keyboard or a mouse, (Applicant’s Pub. No. 2021/0247749, [0055]).
         h)  calculation part: No description/structure for this module in current specification.
         i)  display part:  a liquid crystal display (LCD), (Applicant’s Pub. No. 2021/0247749, [0053]).
                Appropriate correction is required. 

Claim Rejections - 35 USC § 103
10.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

12.	Claims 1-3, 7-11, 13-16, are rejected under 35 U.S.C. 103 as being anticipated by Jackson (U.S. Pub. No. 2019/0320094) in view of Potucek et al. (U.S. Pat. No. 6,498,867). Hereafter “Jackson”, “Potucek”. 
             Regarding Claims 1, 11, Jackson teaches 
             a setting part in which an inspection object is set, (figure 1, painting 2 is not different from an inspection object. System 20 is not different from a setting part);
             a light source part configured to irradiate the inspection object with irradiated light, (figure 6A, light sources 32 is not different from a light source part, painting 2 is not different from an inspection object), so that a reflective highlight is generated on a surface of the inspection object, ([0008, 0014, 0016, 0142].  Note: specular highlight is not different from reflective highlight from a set of images, which is generated on a surface of painting 2); 
             an imaging part configured to image the surface of the inspection object so that a highlight region where the reflective highlight is generated is included, ([0008, 0014, 0016, 0135, 0142].  Figure 10, imaging system 146, 148, 150 is not different from an imaging part to acquire the images); and
            an image processing part configured to process an image imaged by the imaging part, ([0008, 0014, 0016, 0135, 0142, 0170, 0185, 0187].  Figure 12 is not different from an image processing part, to process an image by removing the effects of specular highlights).
          However, Jackson does not teach to provide the image to a worker so that the worker determines whether defects are generated on the surface of the inspection object on the basis of the image.  Potucek teaches to provide the image to a worker so that the worker determines whether defects are generated on the surface of the inspection object on the basis of the image, (column 5, lines 48-57; column 8, lines 23-39).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jackson by determining whether defects are generated on the surface of the inspection object in order to determine an image and image defects of the object.

             Regarding Claim 2, Jackson teaches the image processing part includes an image conversion module configured to convert the image provided from the imaging part to grayscale to generate an analysis image, ([0206]), and a display part configured to display the analysis image to the worker, ([0003, 0004, 0211]).

             Regarding Claim 3, Jackson teaches the image processing part further includes a scale value calculation part configured to calculate a grayscale value for a predetermined unit region selected from the analysis image by the worker, ([0206].  Any empty points … may optionally be filled with corresponding gray scale values is not different from to calculate a grayscale value for a predetermined unit region selected from the analysis image). 

             Regarding Claims 7-8, 13-14, Jackson teaches the light source part is installed so that an optical axis of the irradiated light has a predetermined incident angle to the surface of the inspection object to generate the reflective highlight on the surface of the inspection object using the irradiated light, the light source part has an incident angle of 45°, (figure 6A, light source 323, inspection object 2).

             Regarding Claims 9, 15, Jackson teaches the light source part is a light emitting diode (LED), ([0118, 0130, 0132]), configured to generate white light, ([0010, 0200]).

             Regarding Claims 10, 16, Jackson teaches the imaging part is installed to be spaced apart from the inspection object by a predetermined distance, and is installed to face the surface of the inspection object on which the irradiated light is incident, (figures 1, 8, imaging system 23, object 2).

13.	Claims 5-6, 12, are rejected under 35 U.S.C. 103 as being anticipated by Jackson (U.S. Pub. No. 2019/0320094) in view of Potucek et al. (U.S. Pat. No. 6,498,867), further in view of Bruce et al. (U.S. Pat. No. 8,848,201). Hereafter “Jackson”, “Potucek”, “Bruce”. 
            Regarding Claim(s) 5-6, 12, Jackson teaches all the limitations of claim 1 as stated above except for the setting part rotatably supports the inspection object with respect to a virtual center line which extends in a vertical direction so that the highlight region for the inspection object is changed, and  wherein the setting part includes a frame, a turntable rotatably installed on the frame with respect to the center line, and on which the inspection object is set, a driving part configured to drive the turntable, and a controller configured to control the driving part so that the turntable is rotated by a predetermined angle. Bruce teaches this limitation, (figure 3B. Column 9, lines 49-56.  Column 10, lines 1-16, 31-36).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jackson by having the setting part rotatably supports the inspection object with respect to a virtual center line in order to rotate the object for inspection.


Allowable Subject Matter
14.          Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten or amended to overcome the objection and rejection(s) under 35 U.S.C. 112, set forth in this Office action.
15.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 4. 
16.          As claim 4, the prior art of record taken alone or in combination, fails to disclose or render obvious a mold surface inspection device comprising to irradiate the inspection object with irradiated light so that a reflective highlight is generated on a surface of the inspection object; to image the surface of the inspection object so that a highlight region where the reflective highlight is generated is included; and to determine whether defects are generated on the surface of the inspection object on the basis of the image; wherein an image conversion module configured to convert the image provided from the imaging part to grayscale to generate an analysis image, and to display the analysis image to the worker; wherein to calculate a grayscale value for a predetermined unit region selected from the analysis image by the worker; wherein: the scale value calculation part includes an input module in which the worker sets the unit region in the analysis image, and a calculation part configured to calculate the unit region of the analysis image selected from the input module in a grayscale value; and the calculation part displays the unit region and the calculated grayscale value through the display part; in combination with the rest of the limitations of claims 1 to 4.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 24, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877